Determination of respondent New York City Tax Appeals Tribunal dated December 20, 1996, which sustained the determination of respondent Commissioner of the Department of Finance of the City of New York, dated March 29, 1985, assessing a general corporation tax deficiency against petitioner for the years 1980, 1981 and 1982, confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 dismissed, without costs.
Deferring to respondents’ expertise with respect to whether particular instruments are “designed as a means of investment” within the meaning of former General Corporation Tax Regulation (20 NYCRR) § 3.31 (c), thereby qualifying as “other securities” within the meaning of former Administrative Code of the City of New York § R46-2.0 (4) (now § 11-602 [4]) entitled to the favorable tax treatment accorded income derived from investment capital (see, Matter of Mobil Intl. Fin. Corp. v New York State Tax Commn., 117 AD2d 103, 106-107), substantial evidence supports respondents’ determination that the subject short term commercial notes, issued by RCA Corporation to petitioner, its wholly owned subsidiary, did not constitute such “other securities”. It is for respondents, not the court, to weigh conflicting factors and draw the appropriate inferences. We have considered petitioner’s other arguments, including that the determination should be annulled because of administrative delays in adjudicating petitioner’s protest, and find them to be without merit (see, Matter of Cortlandt Nursing Home v Axelrod, 66 NY2d 169, 178, cert denied 476 US 1115). Concur— Sullivan, J. P., Rosenberger, Ellerin and Andrias, JJ.